internal_revenue_service department of the treasury index number 2032a number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-106257-99 date date legend decedent date date date date date date date year dear we received your letter dated submitted on behalf of decedent’ estate in which you request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_2032a of the internal_revenue_code this letter responds to that request the represented facts are as follows decedent died on date decedent’s estate included in relevant part a number of undivided interests in various parcels of real_property that comprised a family farming operation the executor of decedent’s estate relied upon a tax professional to prepare the estate and generation-skipping_transfer_tax return on form_706 it is represented that decedent’s estate considered the possibility of making an election under sec_2032a and requested an appraisal of decedent’s undivided real_property interests as of date the due_date of decedent’s estate_tax_return the appraisal had not been completed therefore decedent’s estate filed a request for plr-106257-99 an extension of time to file the estate_tax_return no later than date the service granted this request decedent’s estate received the appraisal of decedent’s undivided real_property interests on date two days before the due_date as extended of decedent’s estate_tax_return the appraisal did not take into consideration any applicable minority interest discounts with respect to some of decedent’s undivided real_property interests therefore it is represented that decedent’s estate could not determine conclusively whether special_use_valuation would be beneficial to the estate decedent’s estate_tax_return was timely filed on date on the estate_tax_return as filed the estate made a protective_election under sec_2032a and sec_20_2032a-8 of the estate_tax regulations to specially value the farm property pending a determination by the estate’s tax professional that an election under sec_2032a was available and appropriate on date the service_center where decedent’s estate_tax_return was filed issued a closing letter accepting the federal estate_tax_return as filed it is represented that the estate’s tax professional continued to investigate for the remainder of year the availability of an election under sec_2032a it is represented that on or about date decedent’s estate instructed its tax professional to file an election for special_use_valuation under sec_2032a based upon the tax professional’s determination that such an election would be beneficial to decedent’s estate the tax professional did not file an election or additional notice of election for purposes of the protective_election under sec_20_2032a-8 to specially value the farm property it is represented that the executor of decedent’s estate did not learn until date that the election under sec_2032a had not been made the executor of decedent’s estate requests an extension of time under sec_301_9100-1 to make an election under sec_2032a sec_2032a provides that if the executor elects the application of sec_2032a and files the agreement described in sec_2032a the value of the qualified_real_property included in the decedent's gross_estate that is devoted to farming shall be valued on the basis of its use as a farm rather than at its highest_and_best_use ie fair_market_value sec_2032a provides that the election to specially value real_property shall be made on the return of the tax imposed by sec_2001 such election is to be made in such manner as the secretary prescribes by regulations see sec_20_2032a-8 of the estate_tax regulations sec_20_2032a-8 provides that a protective_election may be made to specially value qualified_real_property the availability of special_use_valuation pursuant to this election is contingent upon values as finally determined or agreed to following examination of a return plr-106257-99 meeting the requirements of sec_2032a a protective_election does not however extend the time for payment of any amount of tax rules for such extensions are contained in sec_6161 sec_6163 sec_6166 and sec_6166a the protective_election is to be made by a notice of election filed with a timely estate_tax_return stating that a protective_election under sec_2032a is being made pending final_determination of values under sec_301_9100-1 the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in relevant part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case decedent's_estate has shown good cause and has satisfied the other requirements of sec_301_9100-1 and sec_301_9100-3 accordingly an extension to make an election under sec_2032a is granted until days from the date of this ruling we note however that the burden is upon the estate to establish to the service’s satisfaction that all of the requirements of sec_2032a are met this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be sent to the service_center where the decedent’s federal estate_tax_return was filed a copy is enclosed for that purpose sincerely yours plr-106257-99 paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
